Title: To Thomas Jefferson from John Francis Renault, 20 November 1803
From: Renault, John Francis
To: Jefferson, Thomas


               
                  Monsieur le Président,
                  Blandfort près Petersburg en Virginiele 20 novembre 1803.
               
               Depuis 3 ans entiers je travaille au crayon fin un tableau historique et allégorique qui aura pour titre,
               Les Anglais rendant les Armes au Général Washington Commandant en Chef L’armée Américaine et Française, après leur défaite à york &a.
               Il ne m’appartient point de faire à votre Caractère l’éloge de cet ouvrage, un Auteur a pour soi de l’indulgence, mais si des Personnes de gout et de distinction m’honorent de leur visite, et me disent toutes que la Dédicace n’en convienne qu’à vous seul, c’est qu’elles ont plus de confiance en la générosité avec laquelle vous encouragez les Arts et les Sciences, que dans le mérite de mes talents.
               Les Grands hommes effectivement, Monsieur, se plurent dans tous les tems à donner leur protection aux Sçavans et aux Artistes habiles: Les Amphictyons portèrent un décret solemnel qui obligeait la Gréce en général à défrayer Polygnote célébre peintre de ses dépenses hospitalieres partout où il passerait; Les fameux Auteurs de L’Enéïde, et des Métamorphoses s’acquirent l’estime D’Auguste et de Mécene; L Empereur Charles V, disait à le Titien (qui avait laissé tomber un pinceau en peignant ce prince et que celui ci lui ramassa) qu’il était digne d’etre servi par César; Pierre le Grand Czar de Moscovie, Louis XIV &a. se rendirent magnanimes par la fondation d’illustres Académies et Institutions et par l’accueil favorable qu’ils firent aux Etrangers éclairés.
               Conséquemment il serait d’un heureux augure pour moi de vous offrir la dédicace de mon ouvage, s’il avait quelque rapport à la sublimité de leurs travaux admirables, puisque s’il obtenait votre approbation, ce serait le mettre sous la bienveillance d’un homme dont le Génie profond et l’amour de la Sagesse l’ont élevé à la plus haute dignité; mais cette production est médiocre, et ne peut vous étant présentée me laisser d’autre espoir qu’elle vous sera agréable, que dans votre bonté et affection pour les artistes inférieurs.
               Ce sera donc, Monsieur le Président à vos Vertus, si vous voulez bien le permettre que je dédierai ce faible tribut de mon respectueux hommage, qui paraissant en public sous vos Auspices acquerra le titre le plus recommandable, et si mes vœux s’accomplissent la main des Parques, pour le bonheur de l’humanité, enchainera si bien vos jours d’un tissu de roses, qu’ils seront toujours à leur printems. 
               Je Suis très profondément, Monsieur le Président, Votre très humble Et très obéissant Serviteur
               
                  Jn. Fis. Renault
               
               
                  P.S. J’aurai l’honneur incessamment de vous présenter ce tableau dont le prospectus est ci inclus; pour cet effet j’attends, Monsieur le Président la faveur de votre Réponse afin de le terminer et le mettre sous verre.
               
             
               Editors’ Translation
               
                  
                     Mr. President,
                     Blandford, near Petersburg, Virginia20 Nov. 1803
                  
                  For three full years I have been drawing a historical and allegorical tableau entitled The British Surrendering to General Washington, Commander in Chief of the French and American Army, After their Defeat at Yorktown, etc.
                  It is not my role to praise this work to you, since a creator is always biased. If people of taste and distinction honor me with their visits and tell me that you are the only person to whom the work can rightfully be dedicated, their words speak less about my talent than about their confidence in the generosity with which you encourage the arts and sciences.
                  
                  In all eras, Sir, great men have taken pleasure in protecting talented scholars and artists. The Amphictyons solemnly decreed that everyone in Greece should defray the expenses of the famous painter Polygnotus wherever he traveled. The famous authors of the Aeneid and the Metamorphoses earned the esteem of Augustus and Maecenas. When Titian dropped a brush while painting a portrait of Charles V, the emperor himself picked it up, telling him that Titian was worthy of being served by Caesar. Peter the Great, czar of Russia, Louis XIV, and others showed magnanimity in founding famous academies and institutions and welcoming enlightened foreigners.
                  If my tableau were in the same league with these artists’ sublime works, I would happily dedicate it to you, for the approval of a man of profound genius and love of wisdom would give it prestige. But since my work is mediocre, I can only hope that in your generosity and affection toward inferior artists, you will look kindly on it.
                  For this reason, Mr. President, if you permit, I will dedicate this modest tribute of my respectful homage to your moral qualities. When it appears in public under your auspices, it will become worthy. And if my wishes are fulfilled, the fates will envelop your days in a net of roses so you will have an eternal springtime, for the happiness of humanity.
                  I am, Mr. President, most sincerely, your very humble and obedient servant.
                  
                     Jn. Fis. Renault
                  
                  
                     P.S. Very soon I shall have the honor of presenting the tableau to you. The prospectus is attached. I await the favor of your reply to finish it and install the glass.
                  
               
            